PER CURIAM.
In this dependency action, Appellant challenges the lower court’s summary dismissal of the petition prior to the conclusion of the adjudicatory hearing. We reverse.
During an adjudicatory hearing on Appellant’s petition for dependency, the trial court, sua sponte, summarily dismissed the petition after Appellant’s first witness had testified but before Appellant had concluded presenting evidence in support of the petition. In so doing, the lower court violated Appellant’s right to due process. Therefore, the order is reversed and this matter is remanded with instructions that the court conduct a new hearing on Appellant’s petition.
REVERSED and REMANDED.
PALMER, ORFINGER and TORPY, JJ., concur.